Exhibit 10.2

 

LOGO [g893461g56s68.jpg]

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

PRIVATE AND CONFIDENTIAL

Mr. Roberto de Oliveira Marques

February 20, 2015

OFFER LETTER

Dear Roberto,

I am very pleased to provide you with this offer letter. It confirms the verbal
offer previously extended to you for the position of Executive Vice President
and President North America for Mondelēz International, Inc. (the “Company”).
This position will report to Irene Rosenfeld, Chairman and Chief Executive
Officer and will be located in our North America headquarters located in East
Hanover, New Jersey. The effective date of your employment will be a mutually
determined start date as soon as possible.

Your annualized compensation will be as follows:

Annualized Compensation

Annual Base Salary $875,000 Annual Incentive Plan (Target- 80%*) $700,000 Target
Long-Term Incentives** $2,250,000 Total Compensation $3,825,000

 

* Target as a percent of base salary.

** The value of the long-term incentive grants reflects the “target grant value”
of the equity grants. The actual number of shares or units will be determined
pursuant to the Company’s specific valuation methodology (e.g., Black-Scholes
value for stock options).

 

1



--------------------------------------------------------------------------------

Annual Incentive Plan

You will be eligible to participate in the Mondelēz International Management
Incentive Plan (MIP), the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 80% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the Company’s overall performance during the year. The maximum award under
this program for 2015 is 200% of your target opportunity and the Company
reserves the right to change the maximum award annually. Your MIP eligibility
will begin on your hire date and, for the 2015 MIP plan year ending on
December 31, 2015, your actual award will be based on a full year at your target
level and ultimately determined based on actual company and individual
performance.

Long-Term Incentives (Annual Equity Program)

You will be eligible to participate in the Company’s annual equity program.
Equity grants are typically made once a year, with the next annual grant made in
the first quarter of 2015. For 2015, grants will be delivered with 75% of the
grant value in performance share units and 25% of the grant value in stock
options (with the actual number of shares or options determined pursuant to the
Company’s specific valuation methodology). Additionally, the actual target grant
value is planned based on your individual performance; provided, that, for the
2015 annual equity program, you shall receive no less than the target grant
value of $2,250,000, regardless of your start date.

All equity grants are subject to the terms and conditions of the applicable
grant agreements. The annual equity program described above is based on our
current design and the Company reserves the right to change the annual equity
program at any time.

Performance Share Units

You will receive performance share units for the 2015-2017 performance cycle
equal in value, at grant, to $1,687,500 (75% of the target total grant value).
The target number of performance share units under the 2015 – 2017 performance
cycle is equal to your target grant value divided by the fair market value of
Mondelēz International stock on February 18, 2015, the grant date for the 2015
annual equity grant to employees generally.

The actual number of shares you receive (if any) may be lower or higher
depending upon the performance of Mondelēz International, Inc. during the
performance cycle based on the objectives established by the Human Resources and
Compensation Committee of the Board of Directors. Shares awarded for the 2015 –
2017 performance cycle (if any) will be delivered in early 2018 contingent on
certification of the Company’s actual performance. You will also receive
accumulated dividend payments at that time based on the actual number of shares
vested.

 

2



--------------------------------------------------------------------------------

We anticipate that a new three-year performance cycle will begin each January.
Beginning in 2018, if you remain employed with the Company or any of its
affiliates and the Company’s performance is above threshold, shares will be
awarded each year shortly after the conclusion of each performance cycle.

Stock Options

The economic value of stock options to be granted in 2015 will be approximately
$562,500 (25% of the target total grant value). The number of stock options
granted is typically communicated as a ratio relative to the number of full
value shares (e.g., performance share units) granted based on the “economic
value” of the stock options. For 2015, Mondelēz International will grant stock
options on a 5:1 ratio of stock options per full value share. This ratio may
change from year to year.

Sign On Incentives

As part of your employment offer, as an incentive to join Mondelēz
International, you will receive an equity sign on incentive with a grant value
of $9,500,000 and a cash sign on incentive of $1,100,000 for a total sign on
incentive of $10,600,000.

The equity sign on incentive will be allocated as follows (with the actual
number of restricted stock and stock options determined pursuant to the
Company’s specific valuation methodology):

 

  •   $4,750,000 in restricted stock that will vest 30%, 30% and 40% annually
over the first three anniversaries of your date of hire and, except as otherwise
set forth below, subject to the other terms and conditions in the Mondelēz
International’s standard Restricted Stock Agreement, inclusive of the standard
provisions in case of death or disability.

 

  •   $4,750,000 in stock options that will vest 30%, 30% and 40% annually over
the first three anniversaries of your date of hire and, except as otherwise set
forth below, subject to the other terms and conditions in the Mondelēz
International’s standard Non-Qualified U.S. Stock Option Agreement, inclusive of
the standard provisions in case of death or disability.

In addition, upon an involuntary termination without Cause (as defined below) at
any time during the vesting period, you shall (i) continue to vest in unvested
restricted stock on the original vesting dates and (ii) immediately vest in all
outstanding stock options with a one-year post-termination exercise period. For
the avoidance of doubt, the immediately preceding sentence shall only apply to
restricted stock and stock options received in conjunction with the equity sign
on incentive.

The cash sign on incentive will be payable in a lump-sum within 60 days of your
hire date subject to a full repayment upon any termination of employment within
the first two (2) years of your hiring other than an involuntary termination of
employment without Cause (as defined below) or separation due to death or
disability.

 

3



--------------------------------------------------------------------------------

For purposes of this offer letter, Cause means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company in any material respect.

Executive Deferred Compensation Plan

You will be eligible to participate in the Executive Deferred Compensation Plan.
This program allows you to voluntarily defer a portion of your salary and/or
your annual incentive awarded to a future date. Additional information for this
program can be made available upon request.

Change in Control Plan

You will be a participant in the Mondelēz International, Inc. Change in Control
Plan for Key Executives (“CIC Plan”). The CIC Plan provides certain benefits
upon an involuntary termination without cause or voluntary termination for good
reason following a change in control. A copy of the CIC Plan will be provided
upon request.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to four
times your annual base salary at the time of hire. Under current guidelines, you
will have five years from your date of employment to achieve this level of
ownership. Stock held for ownership determination includes common stock held
directly or indirectly, unvested restricted stock or share equivalents held in
the Company’s 401(k) plan. It does not include stock options or unvested
performance share units. The Company reserves the right to change the guidelines
at any time.

You will also be required to hold the “net” shares on your annual grants
received upon vesting, in the case of restricted stock or performance share
units, or exercise, in the case of stock options, for a period of at least one
year from the respective vesting or exercise dates. Net shares are the number of
shares resulting from the vesting of restricted stock or performance share units
or the exercise of stock options reduced by the number of shares required to
satisfy any applicable tax withholding or costs associated with the respective
vesting or exercise.

Other Benefits

If your employment with the Company ends due to an involuntary termination other
than for Cause (as defined above), you will receive severance arrangements no
less favorable than those accorded recently terminated senior executives of the
Company. The amount of any severance pay under such arrangements shall be paid
in equal installments at the regularly scheduled dates for payment of salary to
Company executives and beginning within 30 days of your termination (subject to
any applicable delay under Code section 409A as described below).

 

4



--------------------------------------------------------------------------------

Additionally, under the current policies in place, you will be eligible for the
Company’s discretionary financial planning program, which reimburses eligible
employees up to $7,500 per year for eligible financial planning expenses, and
car allowance program, which provides a car allowance of up to $15,000 per year.
The annual car allowance can be used for any purpose including purchase of a
car, commuting expenses etc.

Your offer also includes Mondelēz Global LLC’s comprehensive benefits package
available to full-time salaried U.S. employees and you will be eligible for 30
days of paid time off. Details and terms of these comprehensive benefits will be
provided separately.

Restrictive Covenants

As a condition to this offer of employment and corresponding consideration, you
agree to the terms and conditions of the Confidential Information, Intellectual
Property and Restrictive Covenants Agreement (the “Agreement”) attached hereto
as Appendix A and will acknowledge such Agreement by signing the Agreement
simultaneously with this offer of employment.

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)

If you are subject to US tax law and if you are a “specified employee” (within
the meaning of Code section 409A) as of your separation from service (within the
meaning of Code section 409A): (a) payment of any amounts under this offer
letter (or under any severance arrangement pursuant to this offer letter) which
the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be paid upon your separation from service shall not be paid before the date that
is six months after the date of your separation from service and any amounts
that cannot be paid by reason of this limitation shall be accumulated and paid
on the earlier of (x) your death and (y) the first day of the seventh month (or
as soon as administratively possible thereafter) following the date of your
separation from service (within the meaning of Code section 409A); and (b) any
welfare or other benefits (including under a severance arrangement) which the
Company determines constitute the payment of nonqualified deferred compensation
(within the meaning of Code section 409A) and which would otherwise be provided
upon your separation from service shall be provided at your sole cost during the
first six-month period after your separation from service and, on the first day
of the seventh month following your separation from service (or as soon as
administratively possible), the Company shall reimburse you for the portion of
such costs that would have been payable by the Company for that period if you
were not a specified employee.

 

5



--------------------------------------------------------------------------------

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this offer letter (including any reimbursements or benefits
to be provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;

 

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.

The parties hereto intend that all compensation, benefits and other payments
made to you hereunder will be provided or paid to you in compliance with all
applicable provisions, or an exemption or exception from the applicable
provisions of Code section 409A and the regulations and rulings issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this offer letter shall be construed
and administered in accordance with such intent. The parties also agree that
this offer letter may be modified, as reasonably agreed by the parties, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of additional tax, interest and penalties under Code section 409A in
connection with the compensation, benefits and other payments to be provided or
paid to you hereunder. Any such modification shall maintain the original intent
and benefit to the Company and you of the applicable provision of this offer
letter, to the maximum extent possible without violating Code section 409A.

Other Terms and Conditions

You will be a U.S. employee of Mondelēz Global LLC and your employment status
will be governed by and shall be construed in accordance with the laws of the
United States. As such, your status will be that of an “at will” employee. This
means that either you or Mondelēz International is free to terminate the
employment relationship at that time, for any reason.

As an officer of the Company, you will be indemnified against various criminal
or civil actions in accordance with the Company’s amended and restated Articles
of Incorporation in a manner no less favorable than that provided for other
senior executives of the Company. Furthermore, you will be covered under the
Company’s applicable Directors and Officers liability insurance policy in a
manner no less favorable than that provided for other senior executives of the
Company.

 

6



--------------------------------------------------------------------------------

Additionally, this offer is contingent upon:

 

  (i) successful completion of our pre-employment checks, which may include a
background screen, reference check and post-offer drug test pursuant to testing
procedures determined by Mondelēz International; and

 

  (ii) the necessary approval of the Company’s Board of Directors and Human
Resources and Compensation Committee.

Should you have any questions concerning this information, please call me.

 

/s/ Karen May

 

          February 27, 2015 Karen May     Date Executive Vice President, Human
Resources    

I have read the above terms and conditions and, by signing below, do accept this
offer and acknowledge that I understand that this offer is contingent upon
successful completion of the Company’s pre-employment checks and the necessary
approvals by the Company’s Board of Directors and Human Resources and
Compensation Committee. This letter does not, in any way, constitute an express
or implied contract for employment.

 

/s/ Roberto de Oliveira Marques

 

            February 27, 2015 Roberto de Oliveira Marques     Date

[Signature Page to Roberto de Oliveira Marques Offer Letter]

 

7



--------------------------------------------------------------------------------

APPENDIX A

CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY

AND RESTRICTIVE COVENANTS AGREEMENT

This Confidential Information, Intellectual Property and Restrictive Covenants
Agreement (“Agreement”) is made between the person specified in that certain
offer of employment (“Executive”) and Mondelēz Global LLC (and any currently or
previously-affiliated companies, parent companies, successors or predecessors,
including Mondelēz International, Inc., Kraft Foods Inc., Kraft Foods Group,
Inc., and Kraft Foods Global, Inc., hereafter, collectively, “MG”).

WHEREAS, this Agreement is an extension of and incorporated into the offer of
employment between Executive and MG under which MG desires and agrees to employ
Executive and Executive desires and agrees to be employed by MG (the “Offer
Letter”); and

WHEREAS, as part of performing Executive’s responsibilities for MG, Executive
will have access to MG’s Confidential Information (as defined in Paragraph 2(a)
below) and Intellectual Property (as defined in Paragraph 3(a) below).

NOW, THEREFORE, for good and valuable consideration, including the promises and
covenants contained in this Agreement, including monetary consideration,
Executive’s employment with MG and Executive’s access to and use of MG’s
Confidential Information and Intellectual Property, MG and Executive hereby
agree as follows:

1. Consideration. In addition to Executive’s employment with MG and Executive’s
access to and use of MG’s Confidential Information, as consideration for this
Agreement, MG will provide Executive with such consideration described in the
Offer Letter, including, but not limited to, any sign on incentives and
participation in the annual incentive plan and equity program.

2. Confidential Information.

(a) Executive recognizes that MG derives economic value from information and
trade secrets created (whether by Executive or others) and used in MG’s business
which is not generally known by the public, including but not limited to certain
sales, marketing, strategy, financial, product, personnel, manufacturing,
technical and other proprietary information and material (“Confidential
Information”) which are the property of MG. Executive understands that this list
is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. Executive expressly acknowledges and agrees that,
by virtue of Executive’s employment with MG, Executive will have access to and
will use certain Confidential Information and that such Confidential Information
constitutes MG’s trade secrets and confidential and proprietary business
information, all of which is MG’s exclusive property. For purposes of this
Agreement, Confidential Information does not include information that is or may
become known to Executive or to the public from sources outside MG and through
means other than a breach of this Agreement or disclosed by Executive after
written approval from MG.

 

1



--------------------------------------------------------------------------------

(b) Executive further understands and acknowledges that this Confidential
Information and MG’s ability to reserve it for the exclusive knowledge and use
of MG is of great competitive importance and commercial value to MG. Executive
agrees that Executive will treat all Confidential Information as strictly
confidential and Executive will not, and will not permit any other person or
entity to, directly or indirectly, without the prior written consent of MG:
(i) use Confidential Information for the benefit of any person or entity other
than MG; (ii) remove, copy, duplicate or otherwise reproduce any document or
tangible item embodying or pertaining to any of the Confidential Information,
except as required to perform Executive’s responsibilities for MG; and
(iii) while employed and thereafter, publish, release, disclose, deliver or
otherwise make available to any third party any Confidential Information by any
communication, including oral, documentary, electronic or magnetic information
transmittal device or media. Notwithstanding the foregoing, Executive shall be
permitted to disclose, after (to the extent legally permissible) first providing
reasonable written notice to MG’s Legal Department which allows MG the time and
opportunity to object, Confidential Information to the extent (x) required by
law, subpoena, or applicable government or regulatory authority or
(y) appropriate in connection with a legal dispute.

(c) Executive agrees and understands that the obligations under this Agreement
with regard to the non-disclosure and non-use of particular Confidential
Information shall commence immediately upon Executive first having access to
Confidential Information (whether before or after Executive begins employment
with MG) and shall continue to exist during and after Executive’s employment
with MG for so long as such information remains Confidential Information and is
not public knowledge other than as a result of the Executive’s breach of this
Agreement or breach by those acting in concert with Executive or on Executive’s
behalf.

(d) Executive understands that improper use or disclosure of the Confidential
Information by Executive will cause MG to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties.

3. Intellectual Property.

(a) Disclosure and Assignment. Executive agrees to make prompt written
disclosure to MG, to hold in trust for the sole right and benefit of MG, and to
assign to MG all Executive’s right, title and interest in and to any patents,
trademarks, copyrights, ideas, inventions (whether not patented or patentable),
original works of authorship (published or not), developments, improvements or
trade secrets which Executive may solely or jointly conceive or reduce to
practice, or cause to be conceived or reduced to practice, during the period of
Executive’s employment with MG and relating in any way to the business or
contemplated business,

 

2



--------------------------------------------------------------------------------

research or development of MG (regardless of when or where the Intellectual
Property is prepared or whose equipment or other resources is used in preparing
the same) (collectively “Intellectual Property”). Executive recognizes, provided
prompt and full disclosure by Executive to MG, that this Agreement will not be
deemed to require assignment of any invention which was developed entirely on
Executive’s own time without using MG’s equipment, supplies, facilities or trade
secrets and neither relates to MG’s actual or anticipated business, research or
development, nor resulted from work performed by Executive (solely or jointly
with others) for MG.

(b) Original Works. Executive acknowledges that all original works of authorship
which have been or are made by Executive (solely or jointly with others) within
the scope of Executive’s employment with MG and which are protectable by
copyright are the property of MG. To the extent that any such original works
have not already been transferred to or owned by MG, Executive hereby assigns
all of Executive’s right, title and interest in those works to MG.

(c) Cooperation. Executive agrees to assist MG in every reasonable and proper
way to obtain and enforce United States and foreign proprietary rights relating
to any and all patents, trademarks, inventions, original works of authorship,
developments, improvements or trade secrets of MG in any and all countries.
Executive will execute, verify and deliver (i) such documents and perform such
other acts (including appearing as a witness) as MG may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof, and (ii) assignments of such
proprietary rights to MG or its designee. Executive’s obligation to assist MG
with respect to proprietary rights in any and all countries shall continue
beyond the termination of employment.

(d) Other Obligations. In addition to Executive’s other obligations under this
Paragraph 3, Executive shall promptly disclose to MG fully and in writing all
patent applications filed by Executive or on Executive’s behalf. At the time of
each such disclosure, Executive shall advise MG in writing of any inventions
that Executive believes are not required to be assigned pursuant to this
Paragraph. Executive shall at that time provide to MG in writing all evidence
necessary to substantiate that belief. Executive understands that MG will keep
in confidence, will not disclose to third parties and will not use for any
unauthorized purpose without Executive’s consent, any proprietary information
disclosed in writing to MG pursuant to this Agreement relating to inventions
that are not required to be assigned pursuant to this subparagraph 3(d) and
which were created or developed by Executive after termination of Executive’s
employment. Executive will preserve the confidentiality of any such invention
that is or may be required to be assigned, in whole or in part, pursuant to this
Paragraph 3. Executive agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by MG) of all proprietary information developed by Executive and all
inventions made by Executive during the period of employment at MG, which
records shall be available to and remain the sole property of MG at all times.

 

3



--------------------------------------------------------------------------------

4. Restrictive Covenants. Executive understands and agrees that the nature of
Executive’s position with MG provides Executive with access to and knowledge of
MG’s Confidential Information and places Executive in a position of trust and
confidence with MG. Because of MG’s legitimate business interests and for the
consideration afforded in this Agreement and Offer Letter, Executive agrees that
during Executive’s employment with MG and for a period of twelve (12) months
following the termination of Executive’s employment from MG for any reason (the
“Restricted Period”), Executive shall not engage in the following Prohibited
Conduct:

(a) Non-Competition. Executive agrees that during the Restricted Period and in
any geographic area in which Executive directly or indirectly performed
responsibilities for MG or where Executive’s knowledge of Confidential
Information would be useful to a competitor in competing against MG, Executive
will not engage in any conduct in which Executive contributes Executive’s
knowledge and skills, directly or indirectly, in whole or in part, as an
executive, employee, employer, owner, operator, manager, advisor, consultant,
agent, partner, director, stockholder, officer, volunteer, intern or any other
similar capacity to a competitor or to an entity engaged in the same or similar
business as MG, including those engaged in the business of production, sale or
marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service Executive had
reason to know was under development by MG during Executive’s employment with
MG) without the written consent of MG’s Executive Vice President of Global Human
Resources, or designee, such consent to be provided by MG in its sole and
absolute discretion. Under no circumstances may Executive engage in any activity
that may require or inevitably require Executive’s use or disclosure of MG’s
Confidential Information.

(b) Non-Solicitation of Customers or Accounts. Executive understands and
acknowledges that MG has expended and continues to expend significant time and
expense in pursuing and retaining its customers and accounts, and that the loss
of customers and accounts would cause significant and irreparable harm to MG.
Executive therefore agrees that during the Restricted Period and for Executive
or the direct or indirect benefit of any entity engaged in the same or similar
business as MG, including those engaged in the business of production, sale or
marketing of snack foods (including but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service Executive had
reason to know was under development by MG during Executive’s employment with
MG), Executive will not (i) solicit business from or perform services for, or
for the benefit of, any customer or account of MG with which Employee had
contact, participated in the contact, or about which Executive had knowledge of
Confidential Information by reason of Executive’s relationship with MG within
the twelve (12) month period prior to Executive’s separation of employment from
MG, or (ii) solicit business from or perform services for, or for the benefit
of, any customer or account MG actively pursued for business and with which
Executive had contact, participated in the contact, or about which Executive had
knowledge of Confidential Information by reason of Executive’s relationship with
MG within the twelve (12) month period prior to Executive’s separation of
employment from MG.

 

4



--------------------------------------------------------------------------------

(c) Non-Solicitation of Employees. Executive understands and acknowledges that
MG has expended and continues to expend significant time and expense in
recruiting and training its employees, and that the loss of employees would
cause significant and irreparable harm to MG. Executive therefore agrees and
covenants that during the Restricted Period Executive will not directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any executive of MG.

5. Return of MG Property. Unless otherwise specified by MG in a separation or
other similar-type agreement, within five (5) days of Executive’s separation of
employment from MG or as such other time as specified in the sole discretion of
MG, Executive shall return all Confidential Information and all other MG
property (whether in electronic or paper form) in Executive’s possession,
including documents, files, manuals, handbooks, notes, keys and any other items,
files or documents (whether in electronic or paper form).

6. This Agreement to Be Kept Confidential. Executive understands that this
Agreement is unique to Executive and Executive agrees it is confidential and
that Executive will not disclose this Agreement or its terms to anyone other
than (a) a third party consistent with Paragraph 9 of this Agreement,
(b) Executive’s legal or tax advisor, (c) Executive’s immediate family, (d) in a
legal action to enforce the terms of this Agreement, (e) the EEOC or similar
state or local agency in connection with the filing or investigation of a
charge, or (f) as required by law. Executive further agrees that if Executive
discloses the existence of terms of this Agreement to anyone under (a) or
(f) above, Executive will inform them of the confidentiality requirements of
this Paragraph 6 and require that they agree to be bound by such requirements

7. No Disparagement or Harm. Executive agrees that, in discussing Executive’s
relationship with MG and its affiliated and parent companies and their business
and affairs, Executive will not disparage, discredit or otherwise treat in a
detrimental manner MG, its affiliated and parent companies or their officers,
directors and Executives. This Paragraph does not, in any way, restrict or
impede Executive from exercising protected rights including the right to
communicate with any federal, state or local agency, including any with which a
charge has been filed, to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to MG’s legal department.

8. Remedies. Should Executive breach any of the provisions contained in
Paragraph 4 or commit a material breach of any of the provisions contained in
Paragraphs 2, 3, 5, and/or 7 of this Agreement, in addition to any other
remedies available to MG, Executive will be obligated to pay back to MG any cash
payment(s) received pursuant to this Agreement (other than base salary and
annual incentive previously paid to Executive) following the exhaustion of all
legal remedies by both Executive and MG. MG and Executive further acknowledge
and agree that MG will or would suffer irreparable injury in the event of a
breach or violation or threatened breach or violation of the provisions set
forth in this Agreement, and agree that in the event of a breach or violation of
such

 

5



--------------------------------------------------------------------------------

provisions MG will be awarded injunctive relief by a court of competent
jurisdiction to prohibit any such violation or breach, and that such right to
injunctive relief will be in addition to any other remedy which may be ordered
by the court or an arbitrator. The equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

9. Notification. Executive agrees that in the event Executive is offered to
enter into an employment relationship with a third party at any time during the
Restricted Period, Executive shall immediately advise said other third party of
the existence of this Agreement and shall immediately provide said person or
entity with a copy of this Agreement.

10. Arbitration of Claims. In the event either Executive or MG contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration. An arbitrator
will be chosen pursuant to the American Arbitration Association’s (“AAA”)
Employment Arbitration Rules and Mediation Procedures. The arbitrator’s fees and
expenses and filing fees shall be borne equally by Executive and MG. The hearing
shall be held at a mutually agreeable location and the arbitrator shall issue a
written award which shall be final and binding upon the parties. Executive
agrees to waive the right to a jury trial. Notwithstanding anything contained in
this Paragraph 10, MG shall each have the right to institute judicial
proceedings against Executive or anyone acting by, through or under Executive,
in order to enforce its rights under Paragraphs 2 through 7 through specific
performance, injunction, or similar equitable relief. Claims not covered by
arbitration are those claims seeking injunctive and other relief due to unfair
competition, due to the use or unauthorized disclosure of trade secrets or
confidential information, due to wrongful conversion, breach of the Intellectual
Property covenants, and the breach of the restrictive covenants set forth in
paragraphs 2 through 7.

11. Entire Agreement and Severability. This is the entire agreement between
Executive and MG on the subject matter of this Agreement. This Agreement may not
be modified or canceled in any manner except by a writing signed by both
Executive and an authorized MG official. Executive acknowledges that MG has made
no representations or promises to Executive, other than those in this Agreement.
If any provision in this Agreement is found to be unenforceable, all other
provisions will remain fully enforceable. The covenants set forth in this
Agreement shall be considered and construed as separate and independent
covenants. Should any part or provision of any provision of this Agreement be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If the release and
waiver of claims provisions of this Agreement are held to be unenforceable, the
parties agree to enter into a release and waiver agreement that is enforceable.

12. Not a Contract of Employment. Executive acknowledges and understands that
nothing in this Agreement is intended to, nor should be construed to, alter the
at-will nature of Executive’s employment relationship with MG, nor to guarantee
Executive’s employment for any specified term. Notwithstanding any provision of
this Agreement, Executive and/or MG may terminate Executive’s employment
at-will, for any reason permitted by law, with or without notice, and upon such
termination, the rights and obligations set forth herein shall continue as
expressly provided.

 

6



--------------------------------------------------------------------------------

13. Tolling. Should Executive violate any of the terms of the confidentiality or
restrictive covenant obligations in this Agreement, the obligation at issue will
run from the first date on which Executive ceases to be in violation of such
obligation.

14. Governing Law. This Agreement shall be governed under and construed in
accordance with the laws of the State of New Jersey without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than New Jersey. Executive
agrees that any legal proceeding concerning this Agreement may only be brought
and held in a state or federal court located in the State of New Jersey.
Executive consents to the personal jurisdiction of such courts and agrees not to
claim that any such courts are inconvenient or otherwise inappropriate.

15. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties and their respective successors and permitted
assigns. Executive may not assign Executive’s rights and obligations under this
Agreement without prior written consent of MG. MG may assign this Agreement
and/or its rights or obligations under this Agreement. Any and all rights and
remedies of MG under this Agreement shall inure to the benefit of and be
enforceable by any successor or assignee of MG.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive understands and agrees this Agreement is an
extension of and incorporated into the offer of employment between Executive and
MG and has executed this Agreement freely and voluntarily with the intention of
being legally bound by it.

EXECUTIVE

By:

/s/ Roberto de Oliveira Marques

Print Name: Roberto de Oliveira Marques

Dated: February 27, 2015

 



[Signature Page to Confidential Information, Intellectual Property and
Restrictive Covenants Agreement]

 

8